REYNOLDS, J.
*424OPINION
On July 10, 1920, more than four months after the contract between plaintiff and R. W. Price had terminated, the defendant Price, at the request of plaintiff, delivered to J. L. McBride, without the knowledge or consent of the sureties, certain merchandise that Price had purchased from plaintiff and plaintiff credited his indebtedness to it with $454.19 therefor.
Paul Watkins, president and general manager of the plaintiff company, testifying as a Witness in its behalf said that the company had intended to notify Price’s sureties of his failure to make settlement with it of his obligations under the contract at the termination thereof but by inadvertence notice was sent to sureties on a different obligation; and that Price’s sureties were not notified of his default until the filing of this suit, which was filed on March 20, 1922, more than two years after the termination of the contract, and nearly two years after merchandise on which plaintiff had a vendor’s privilege and to which privilege the sureties were entitled to be subrogated had been delivered to J. L. McBride at plaintiff’s request and without the knowledge or consent of the sureties.
In New England Mutual Life Ins. Co. vs. Randall, 42 La. Ann. 260, 7 South. 679, the' Supreme Court said:
“The surety is discharged when by the act of the creditor the subrogation to his rights, mortgages and privileges can no longer be operated in favor of the surety.”
This decision had the approval of Edward Bermudez, Lynn B. Watkins, Charles E. Fenner, Samuel D. McEnery and Joseph A. Breaux, five as profound lawyers as ever sat in the Supreme Court of this state.
Our learned brother of the District Court, S. D. Pearce, who tried this case, in his decision quoted liberally from the above cited decision in support of his judgment herein.
We are convinced that his findings of fact and conclusions of law are correct, and it is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed.